Citation Nr: 0310443	
Decision Date: 05/30/03    Archive Date: 06/02/03

DOCKET NO.  01-06 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for a sinus disability, to 
include rhinitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel


INTRODUCTION

The veteran had active military service from November 1976 to 
October 1980. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a May 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Des Moines, 
Iowa, which denied the veteran's claim seeking entitlement to 
service connection for a sinus disability on a secondary 
basis.

An August 2002 rating decision denied service connection for 
asthma.  However, this issue is not in appellate status, as 
the veteran has not yet filed a timely notice of 
disagreement.  Although a private physician opined in April 
2003 that the veteran's asthma was secondary to his service-
connected residuals of multiple skull and facial fractures, 
the issue of service connection for asthma is not before the 
Board.  The Board notes that decision is not yet final, and 
the veteran can still file a notice of disagreement, or the 
RO could also reconsider this claim based on the additional 
evidence received within the appeal period.

The private physician also opined that the veteran had loss 
of sense of smell and taste due to his 1980 injury.  These 
issues are referred to the RO for appropriate consideration.  

As the veteran has requested a copy of his claims file, and 
there is no indication this has been done, the RO should 
provide the veteran with a copy of his claims file.  


FINDINGS OF FACT

1.  The veteran sustained a fracture of his skull and left 
sinus in service.

2.  A private physician has linked the veteran's sinus 
disorders, to include his rhinitis, with the fractures the 
veteran sustained in service.



CONCLUSION OF LAW

The veteran's sinus disorders, to include his rhinitis, were 
the result of the fracture he sustained in service to his 
skull and sinus.  38 U.S.C.A. § §1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.310 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Service medical records show that in May 1980, the veteran 
sustained a linear/stelate fracture of the right endocranium, 
centering in the anterior parietal temporal area.  Two 
anterior limbs of the fracture extended across the midline 
into the left frontal sinus.  A vertical limb of the fracture 
extended down to the right middle fossa.  A posterior limb of 
the fracture extended to the junction of the lamboid-sagittal 
sutures with diastasis of the left lambdoid suture.  There 
was opacification of both maxillary and frontal sinuses with 
a questionable zygomaticofrontal diastasis and a questionable 
orbital roof and floor fracture.  The veteran was not seen 
for any complaints of his sinuses during the rest of his 
period of service.  

The veteran underwent a VA examination in March 1981.  His 
sinuses were within normal limits.

In May 1982, the RO granted service connection for residuals 
of multiple skull and facial fractures with a laceration of 
the left external auditory canal, and assigned a 20 percent 
rating. 

VA Medical Center treatment records were submitted from 
Indianapolis for the time period from 1981-1985.  They do not 
show treatment for any sinus disorders.  

The veteran was seen at the Wishard Hospital in January 1986 
following a car accident.  No mention was made of the 
veteran's sinuses.  

The veteran underwent a VA examination in October 1986.  He 
described headaches and double-vision, but nothing regarding 
his sinuses.  

In an August 2000 statement, the veteran asserted that he had 
been treated at the VA hospital in Des Moines since 1986.  He 
indicated that along with his skull fracture, he also 
severely fractured his sinus cavity.  He stated that he went 
to a Dr. Caudill in the late 1980s, but that since then he 
had been receiving medication from the VA hospital.  He 
stated that he also received treatment from 1980-1985 in 
Bloomington, Indiana, at the Indiana University student care 
clinic.

VA Medical Center treatment records were submitted from 1986-
2000.  Included in these records were records from Dr. 
Caudill from 1987-1988.  A letter from Dr. Caudill from 1987 
indicates that since 1981, the veteran had found it necessary 
to use his inhaler several times a day to prevent wheezing.  
He noted that the veteran had a sinus infection confirmed by 
March 1987 x-rays.  A March 1988 letter noted that VA was no 
longer going to pay for immunotherapy.  

The veteran was seen in October 1986 after running out of his 
inhaler.  In March 1987, the veteran complained of sinus 
drainage for 5 months.  Assessment was sinusitis.  In May 
1987, the veteran underwent an allergic evaluation.  The 
diagnoses were allergic rhinitis, allergic conjunctivitis, 
and bronchial asthma.  It was recommended that the veteran 
receive additional antibiotics for his sinus complaints.  He 
was seen in November 1989 complaining of a painful sinus area 
for two days.  He reported having sinus problems for 8 years.  
The assessment was mild sinusitis.  The veteran was seen in 
January 1992 with complaints of sneezing, "sinus", and a 
runny nose.  The impression was a cold.  

The veteran was seen at a VA facility in April 1998.  The 
assessments included allergic rhinitis, but there was no 
diagnosed sinus disability.  When seen in May 2000, the 
veteran reported rare sinus symptoms.  The assessment was old 
skull/sinus fracture.  

The veteran underwent a VA examination in February 2001 for 
his sinuses.  The examiner noted the veteran's histories of 
multiple skull fractures, but found no evidence of facial 
fractures.  The examiner commented that the veteran's various 
allergies could contribute to some slight paranasal sinus 
difficulties with some slight thickening of his antral 
mucosa, but did not believe that the veteran's history of 
allergies were associated with his 1980 accident.  The 
examiner commented that the veteran's histories of asthma and 
wheezing most likely were related to the veteran's history of 
allergies rather than to his accident.  The examiner did not 
believe that the veteran's particular evidence of paranasal 
sinus disease or difficulties to suggest sinusitis were 
contributory to or etiologically a causation of his histories 
of wheezing and/or asthma.  The examiner did not believe that 
the veteran had any particular paranasal sinus disease as 
persisting or related to his 1980 accident.  The examiner 
recommended a computerized scan of the veteran's paranasal 
sinuses.  

In March 2001, Indiana University wrote that the records that 
VA had requested had been destroyed in April 1994.  

In March 2001, the RO tried to obtain records from the 
Methodist Hospital and Dr. Caudill for the time period from 
1986-1989.  The Hospital replied that the system showed that 
it had records, but no dated records.  

A VA CT scan was prepared of the veteran's sinuses in April 
2001.  The examiner's impression was inflammatory changes 
with mucoperiosteal thickening involving both maxillary and 
ethmoid sinuses and to a lesser degree the frontal sinuses.  

A VA addendum was prepared in April 2001.  The examiner did 
not believe within a reasonable medical probability and 
certainty that the veteran's history of headaches were 
related to his paranasal sinuses and/or to his past histories 
of x-rays of his paranasal sinuses and/or to his CT scan 
study of April 2001.  He commented that the veteran's 
allergic histories might also be contributory to some 
paranasal sinus x-ray CT-scan studies and would not be 
related in a causative fashion to the car accident as 
reported in April 1980.  He commented that he would not be 
able to relate such specifically to the 1980 injuries.  

The veteran was afforded a hearing before a hearing officer 
at the RO in September 2001, a transcript of which has been 
associated with the claims folder.  He testified that he had 
been getting allergy shots through the VA back in the 1980s.  

The veteran was afforded a videoconference hearing before 
this Acting Veterans Law Judge in January 2003, a transcript 
of which has been associated with the claims folder.  The 
veteran testified that his sinus problems started shortly 
after his skull fracture.  He testified that he was in an 
auto accident, but that it did not affect his sinuses.  The 
veteran stated that the physician's assistant at the VA 
Medical Center had told him that there was an etiological 
relationship between his sinus problem and his service-
connected skull fracture.  He testified that he did not seek 
treatment for his sinus symptoms while he was in the 
military.  

The veteran was seen by a private physician in April 2003.  
The veteran stated that he experienced sinus symptoms while 
enrolled at Indiana University in 1981, and used an asthma 
inhaler and Sudafed.  The veteran stated that he continued to 
use steroid inhalers as prescribed by VA.  The examiner 
accepted the veteran's version of events that the onset of 
his symptoms began shortly after his 1980 head injury.  The 
examiner noted that the onset of the symptoms was confirmed 
in notes from various sources.  The examiner opined that the 
veteran's sinus abnormalities noted on the March 1987 x-ray 
and April 2001 CT scan were consistent with the development 
of the veteran's sinus problems.  The examiner believed that 
the sinus fractures resulted in hyper-sensitivity of the 
sinus membrane, causing chronic sinus irritation, leading 
over time to the development of periosteal thickening of both 
the maxillary and ethmoid sinuses, and ultimately chronic 
sinusitis, rhinitis, and asthma.  The examiner opined that he 
had found when the sinus cavity sustained acute damage, 
chronic sensitivity and permanent damage would likely occur.  
The examiner concluded that the veteran had sinus and asthma 
conditions as a result of his service-connected May 1980 
injury.  




Analysis

The law provides that service connection may be granted for a 
disability resulting from a disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §1131 
(West 2002); 38 C.F.R. § 3.303 (2002).  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310 (2002).  

Service connection also is appropriate for a disorder 
diagnosed after discharge when evidence establishes that the 
disorder was incurred in service.  38 C.F.R. § 3.303(d) 
(2002).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (b) 
(West 2002).  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 3.102 (2002).

The service medical records show that the veteran sustained a 
skull fracture in service with the fracture extending across 
the midline into the left frontal sinus.  Although the 
veteran claims that he was treated at the Indiana University 
student health care facility shortly after leaving service, 
efforts to obtain those records from 1981-1985 were not 
successful.  It is noted that a private physician observed in 
1987 that the veteran had found it necessary to use his 
inhaler several times a day since 1981.  Therefore, the 
veteran's statements now as to continuity of symptomatology 
since service are credible, since he made similar statements 
in the course of seeking medical treatment well before he 
initiated a claim for service connection.

Regarding the question of whether the veteran's sinusitis and 
rhinitis are the result of the veteran's accident in service, 
there are two medical opinions regarding this question.  As 
is true with any evidence, the credibility and weight to be 
attached to these opinions are within the province of the 
Board as adjudicators. Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993); see also Winsett v. West, 11 Vet. App. 420 
(1998) (Court affirmed the Board's decision which weighed two 
medical opinions, from an expert and a treating physician); 
Owens v. Brown, 7 Vet. App. 429, 433 (1995) (Board favoring 
one medical opinion over another is not error).  

A VA doctor opined in February and April 2001 that the 
veteran's sinus and allergy conditions were not related to 
his accident sustained in service in 1980.  However, in April 
2003, a private physician came to the opposite conclusion.  
While both examiners had access to the veteran's extensive 
medical history, the private examiner's opinion was much more 
detailed in noting that history.  Also, the private physician 
described in greater detail the initial injury the veteran 
sustained to his sinus, concluding that the veteran's sinus 
condition became chronic after the injury.  The private 
physician also provided more of a rationale for the opinion.  
In comparing the two opinions, greater weight is given to the 
private physician's opinion.  

At the very least, the conflicting opinions represent an 
approximate balance of positive and negative evidence 
regarding the veteran's claim.  Accordingly, granting the 
veteran the benefit of the doubt, service connection is 
warranted for a sinus disability, to include rhinitis.  
38 U.S.C.A. § 5107(b) (West 2002)

As the veteran has been granted the benefit he was seeking 
(service connection for a sinus disability to include 
rhinitis), it is determined that the Veterans Claims 
Assistance Act of 2000 (VCAA) has been complied with.  Pub. 
L. No. 106-475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 
5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 3.159.  



ORDER

Entitlement to service connection for a sinus disability, to 
include rhinitis is granted. 






	                     
______________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



